DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-4 in the reply filed on 11/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim (US 2016/0020430), hereinafter Kim..
Regarding claim 1, Kim (refer to Figure 2) teaches a display substrate, comprising: a first sub-pixel and a second sub-pixel, the first sub-pixel (G) and the second sub-pixel (B) having different display directions, wherein, the first sub-pixel includes a first light-emitting element and the second sub-pixel includes a second light-emitting element; each of the first light-emitting element and the second light-emitting element has a light-emitting structure, the light-emitting structure includes a first reflective layer (171), a second reflective layer opposite to the first reflective layer, and a light emitting layer provided between the first reflective layer and the second reflective layer, the second reflective layer is located on a light emergent side of the display substrate; and an area of the first reflective layer is larger than an area of the second reflective layer (para 34).

Regarding claim 2, Kim (refer to Figure 2) teaches the display substrate according to claim 1, wherein, in the light-emitting structures, the first reflective layer includes a first portion overlapping with the second reflective layer along the display direction and a second portion not overlapping with the second reflective layer along the display direction (para 34).

Regarding claim 3, Kim (refer to Figure 2) teaches the display substrate according to claim 2, wherein, an included angle between a tangent plane of a surface, facing the light emitting layer, of the second portion and a plane where the display substrate is located is about 15 to 45 degrees (para 22).

Regarding claim 3, Kim (refer to Figure 2) teaches the display substrate according to claim 2, wherein, the second portion is located at an end, close to an upper surface of the display substrate, of the first reflective layer, or the second portion is located in a middle portion of the first reflective layer (para 22 ,last sentence, also see para 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892